                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                             IN THE UNITED STATES DISTRICT COURT

                                  8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10        CARNEICE KATHRINE HALL-                      Case No. 18-cv-05553-MMC
                                            JOHNSON,
                                  11
                                                        Plaintiff,                       ORDER DENYING PLAINTIFF’S
                                  12
Northern District of California




                                                                                         APPLICATION TO PROCEED IN
 United States District Court




                                                  v.                                     FORMA PAUPERIS; DIRECTIONS TO
                                  13                                                     PLAINTIFF
                                            CITY AND COUNTY OF SAN
                                  14        FRANCISCO, et al.,                           Re: Dkt. No. 3
                                  15                    Defendants.

                                  16

                                  17           Before the Court is plaintiff’s Application to Proceed In Forma Pauperis, filed

                                  18   September 11, 2018. Having read and considered the Application, the Court rules as

                                  19   follows.

                                  20           In her Application, plaintiff asserts she is unable to pay the costs of the above-

                                  21   titled action. The information provided by plaintiff in the Application, however, is

                                  22   insufficient to support such a conclusion. In particular, while plaintiff states that, within

                                  23   the past twelve months, she has received money from government sources, specifically,

                                  24   “Social Security and SNAP” (see Application at 2:14-16, 19), plaintiff has not stated the

                                  25   amount of money received from either source.

                                  26           Accordingly, the Application is hereby DENIED, and plaintiff is DIRECTED to

                                  27   submit, no later than December 1, 2018, either the $400 filing fee or an amended

                                  28   //
                                  1    Application providing, as required by said form, “the amount received” from each source

                                  2    of income listed therein. (See Application at 2:17-18.)

                                  3          IT IS SO ORDERED.

                                  4

                                  5    Dated: November 1, 2018
                                                                                                 MAXINE M. CHESNEY
                                  6                                                              United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
